DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on September 19, 2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 19, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “graphene-rich pattern” in claims 1, 2 and 3 is a relative term which renders the claim indefinite. The term “graphene-rich pattern” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 through 3 are indefinite because it is not clear how much graphene has to be present in the pattern for the pattern to be considered graphene “rich”.
The term “polymer rich composite” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “polymer rich composite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 5 are indefinite because it is not clear how much polymer has to be present in the composite for the composite to be considered polymer “rich”.
Claim 1 recites the limitation "the second polymer, or polymer rich composite".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is indefinite because it is not clear which coating step “coating the portion of the surface of the component” is referring to since there are two coating steps in parent claim 1. For the purposes of this examination “coating the portion” will be considered to be referring to either coating at least a portion of the surface of the component with a first polymer or polymer-rich composite or the coating at least a second portion of the surface of the component with the second polymer or polymer-rich composite.
Claim 6 is indefinite because it is not clear which coating step “coating the portion of the surface of the component” is referring to since there are two coating steps in parent claim 1. For the purposes of this examination “coating the portion” will be considered to be referring to either coating at least a portion of the surface of the component with a first polymer or polymer-rich composite or the coating at least a second portion of the surface of the component with the second polymer or polymer-rich composite.
Claim 7 recites the limitation "the applying the pattern".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “the applying the pattern” will be considered to be referring to generating the graphene pattern of parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jahangiri-Famenini (U.S. Patent # 9,005,565) in view of Tour et al (U.S. Patent Publication No. 2019/0088420).
	In the case of claim 1, Jahangiri-Famenini teaches a method for producing thermally induced graphene (Abstract). The method of Jahangiri-Famenini comprised preparing a surface of a component/substrate for placement of a coating/monolayer on the surface by modifying the surface of the substrate by applying a surface coating onto which an organic material was disposed/coated onto (Column 3 Lines 1-4 and Column 7 Lines 10-28). Jahangiri-Famenini further teaches having applied a thermal scan in the form of an energy source to the organic material monolayer disposed on a portion of the substrate which formed a pattern of graphene (Column 3 Line 64 through Column 4 Line 39) wherein the pattern was in the form of an electronic circuit pattern (Column 5 Lines 44-47).
	Though Jahangiri-Famenini teaches having coated/disposed on at least a portion of the surface of the component/substrate an organic material monolayer Jahangiri-Famenini does not teach that the organic material was either a polymer or a polymer-rich composite. Jahangiri-Famenini does teach that suitable energy sources for converting the organic material to graphene included lasers (Column 5 Lines 48-59).
	Tour teaches a method for forming laser induced graphene from a graphene precursor material (Abstract) wherein the graphene precursor material included polymers (Page 1 Paragraphs 0004 and 0005).
	Based on the teachings of Tour, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used polymer as the organic material in the method of Jahangiri-Famenini because polymer was a known organic material in the art for forming graphene.
	Jahangiri-Famenini does not teach having coated at least a second portion of the surface of the component with a second polymer or polymer-rich composite. As was discussed previously, Jahangiri-Famenini did teach that the graphene was formed in the pattern of an electronic circuit. Jahangiri-Famenini further teaches that the produced graphene incorporated into electronic devices such as capacitors and used as an electrode (Column 1 Lines 41-58).
	Tour teaches forming a graphene hybrid material used in electronic devices such as capacitors (Abstract and Page 9 Paragraphs 0137-0141). Wherein the graphene was associated with by coating a pseudocapacitive material in the form of a polymer (Abstract, Page 1 Paragraph 0008 and Page 8 Paragraph 0119). Tour teaches that the pseudocapacitive material increased the charge retention of the graphene (Page 7 Paragraphs 0108 and 0109).
	Based on the teachings of Tour, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have coated at least a second portion of the surface of the component of Jahangiri-Famenini with a second polymer in the form of a pseudocapacitive polymer material in order to increase the charge retention of the formed graphene pattern.
	As for claim 2, Jahangiri-Famenini teaches that the energy source used to form the graphene pattern was a projected photonic source in the form of a laser beam (Column 5 Lines 48-59).
	As for claim 4, Tour teaches having installed at least two electrical connections to the graphene pattern by associating the graphene pattern with the pseudocapacitive material at multiple locations (Page 8 Paragraph 0125).
	As for claims 5 and 6, Tour teaches that the second polymer/pseudocapacitive material was applied by spraying (Page 8 Paragraph 0119) and was applied in an additive manufacturing process because the material was applied multiple times (Page 8 Paragraph 0123-0125).
	As for claim 7, Jahangiri-Famenini teaches that the graphene pattern was formed by pyrolyzing (Column 4 Lines 3-11).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jahangiri-Famenini in view of Tour et al as applied to claim 1 above, and further in view of Suh et al (U.S. Patent # 9,278,863).
	The teachings of Jahangiri-Famenini in view of Tour as they apply to claim 1 have been discussed previously and are incorporated herein.
	Neither Jahangiri-Famenini nor Tour teach having created the graphene by applying plasma. Jahangiri-Famenini does teach that any suitable energy source could be used as long as it carbonized organic material (Column 5 Lines 48-67).
	Suh teaches a method for forming graphene wherein a thermal plasma jet was applied to a carbon source resulting in the carbon source pyrolyzing and forming graphene (Abstract and Column 1 Lines 7-9 and 56-62).
	Based on the teachings of Suh, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used plasma as the energy source in the method of Jahangiri-Famenini in view of Tour because plasma was a known thermal energy source in the art for pyrolyzing carbon/organic material in to graphene.

Conclusion
	Claims 1 through 7 have been rejected. Claims 8 through 20 have been withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712